Case 3:17-cv-01345-JLS-BGS Document 88 Filed 01/31/19 PageID.2164 Page 1 of 4



       LAW OFFICES OF RONALD A. MARRON
   1   RONALD A. MARRON (SBN 175650)
       ron@consumersadvocates.com
   2   ALEXIS M. WOOD (SBN 270200)
   3   alexis@consumersadvocates.com
       KAS L. GALLUCCI (SBN 288709)
   4   kas@consumersadvocates.com
       MICHAEL T. HOUCHIN (SBN 305541)
   5   mike@consumersadvocates.com
       LILACH HALPERIN (SBN 323202)
   6   lilach@consumersadvocates.com
       651 Arroyo Drive
   7   San Diego, California 92103
       Telephone: (619) 696-9006
   8   Facsimile: (619) 564-6665
   9   LAW OFFICE OF DAVID ELLIOT
       DAVID ELLIOT (SBN 270381)
  10   davidelliot@elliotlawfirm.com
       2028 3rd Avenue
  11   San Diego, CA 92101
  12   Telephone: (858) 228-7997
       Attorneys for Plaintiffs and the Proposed Class
  13
  14                       UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF CALIFORNIA
  15
  16   BARRY ALLRED and MANDY C.                    ) Case No. 3:17-cv-01345-JLS-BGS
  17   ALLRED, on behalf of themselves, all         )
       others similarly situated, and the general   ) CLASS ACTION
  18   public,                                      )
                                                    )
  19                             Plaintiffs,        ) PLAINTIFFS’    NOTICE OF
                                                      MOTION    AND    MOTION FOR
                                                    ) CLASS CERTIFICATION
  20         vs.                                                                 AND
                                                    ) TO APPOINT CLASS COUNSEL
  21                                                )
       FRITO-LAY NORTH AMERICA,                     )
  22   INC., a Delaware corporation; and            ) Date: April 25, 2019
       FRITO-LAY, INC., a Delaware                  ) Time: 1:30 p.m.
  23   corporation,                                 ) Ctrm: 4D (4th Floor Schwartz)
  24
                               Defendants.          ) Judge: Hon. Janis L. Sammartino
                                                    )
  25                                                )
                                                    )
  26                                                )
  27
  28

                                              -1-
        Allred v. Frito-Lay North America, Inc., et al., Case No. 3:17-cv-01345-JLS-BGS
         PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR CLASS CERTIFICATION AND TO
                                                                 APPOINT CLASS COUNSEL
Case 3:17-cv-01345-JLS-BGS Document 88 Filed 01/31/19 PageID.2165 Page 2 of 4




   1   TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
   2         PLEASE TAKE NOTICE THAT, on April 25, 2019 at 1:30 p.m., or as soon
   3   thereafter as the matter may be heard, in Courtroom 4D of the United States District
   4   Court for the Southern District of California located at 221 West Broadway, in San
   5   Diego, California 92101, before the Honorable Janis L. Sammartino, presiding,
   6   Plaintiffs Barry Allred and Mandy Allred (“Plaintiffs”) will and hereby do move the
   7   Court for an Order pursuant to Federal Rules of Civil Procedure 23(a), 23(b)(2), and
   8   23(b)(3), certifying a California Class defined as follows:
   9         All consumers who purchased the Lay’s Salt & Vinegar Flavored
  10         Potato Chip Product from a retailer within the state of California for
             personal, family, or household purposes, and not for resale from May
  11         11, 2012 until the Class is certified (hereinafter the “Class Period”).
  12
             Excluded from the Class are governmental entities; Defendants; any
  13         entity in which Defendants have a controlling interest; Defendants’
  14         agents, employees, officers, directors, legal representatives, heirs,
  15         successors, and wholly or partly owned subsidiaries or affiliated
             companies, including all parent companies, and their employees; and
  16         the Court, judicial officers, and their immediate family members and
  17         court staff assigned to this case.
  18         In addition, Plaintiffs respectfully move the Court for an Order pursuant to
  19   Federal Rule of Civil Procedure 23(a), 23(b)(2), and 23(b)(3) certifying a sub-class
  20   defined as follows:
  21         All consumers who purchased the Lay’s Salt & Vinegar Flavored
  22         Potato Chip Product labeled as containing “No artificial flavors” from
             a retailer within the state of California for personal, family, or
  23         household purposes, and not for resale from May 11, 2012 until the
  24         Class is certified (hereinafter the “Class Period”).
  25         Excluded from the Sub-Class are governmental entities; Defendants;
  26         any entity in which Defendants have a controlling interest; Defendants’
  27         agents, employees, officers, directors, legal representatives, heirs,
             successors, and wholly or partly owned subsidiaries or affiliated
  28         companies, including all parent companies, and their employees; and
                                              -1-
        Allred v. Frito-Lay North America, Inc., et al., Case No. 3:17-cv-01345-JLS-BGS
         PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR CLASS CERTIFICATION AND TO
                                                                 APPOINT CLASS COUNSEL
Case 3:17-cv-01345-JLS-BGS Document 88 Filed 01/31/19 PageID.2166 Page 3 of 4




   1         the Court, judicial officers, and their immediate family members and
             court staff assigned to this case.
   2
   3         Plaintiffs will also move for an Order appointing Plaintiffs Barry Allred and
   4   Mandy Allred the class representatives and the Law Offices of Ronald A. Marron
   5   and the Law Office of David Elliot as Class Counsel. In addition, Plaintiffs will
   6   move for an Order approving notice to the Class in accordance with Federal Rule of
   7   Civil Procedure 23(c)(2)(B).
   8         This motion is based on this Notice of Motion, the concurrently-filed
   9   Memorandum of Points and Authorities in Support of Plaintiffs’ Motion for Class
  10   Certification, the concurrently-filed Declaration of Ronald A. Marron in Support of
  11   Plaintiffs’ Motion for Class Certification and Exhibits 1 through 15 attached thereto,
  12   the concurrently-filed Declaration of David Elliot in Support of Plaintiffs’ Motion
  13   for Class Certification, the concurrently-filed Declaration of Mandy C. Allred in
  14   Support of Plaintiffs’ Motion for Class Certification and Exhibit A attached thereto,
  15   the concurrently-filed Declaration of Barry Allred in Support of Plaintiffs’ Motion
  16   for Class Certification and Exhibit B attached thereto, the concurrently-filed
  17   Declaration of Gajan Retnasaba in Support of Plaintiffs’ Motion for Class
  18   Certification, all prior pleadings and proceedings in this matter, and all other
  19   evidence and written and oral argument that will be submitted in support of the
  20   Motion.
  21
  22   Dated:     January 31, 2019           Respectfully submitted,
  23
  24                                         /s/ Ronald A. Marron
                                                RONALD A. MARRON
  25
  26                                       LAW OFFICES OF RONALD A.
  27                                       MARRON, APLC
                                           RONALD A. MARRON
  28                                       ALEXIS M. WOOD
                                              -2-
        Allred v. Frito-Lay North America, Inc., et al., Case No. 3:17-cv-01345-JLS-BGS
         PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR CLASS CERTIFICATION AND TO
                                                                 APPOINT CLASS COUNSEL
Case 3:17-cv-01345-JLS-BGS Document 88 Filed 01/31/19 PageID.2167 Page 4 of 4




   1                                      KAS L. GALLUCCI
                                          MICHAEL HOUCHIN
   2                                      LILACH HALPERIN
   3                                      651 Arroyo Drive
                                          San Diego, California 92103
   4
                                          Telephone: (619) 696-9006
   5                                      Facsimile: (619) 564-6665
   6
                                          LAW OFFICE OF DAVID ELLIOT
   7                                      DAVID ELLIOT (SBN 270381)
   8                                      davidelliot@elliotlawfirm.com
                                          2028 3rd Avenue
   9                                      San Diego, CA 92101
  10                                      Telephone: (858) 228-7997
                                          Attorneys for Plaintiff and the Proposed
  11
                                          Class
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                              -3-
        Allred v. Frito-Lay North America, Inc., et al., Case No. 3:17-cv-01345-JLS-BGS
         PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR CLASS CERTIFICATION AND TO
                                                                 APPOINT CLASS COUNSEL
